DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 03/24/2021.
Applicant’s arguments, see page 10, filed 03/24/2021, with respect to claims 1, 12, and 25 have been fully considered and are persuasive.  The rejection of claims 1-33 has been withdrawn. 
The Amendments to Claims 1, 5, 12, 16, 24-25, and 29, filed 03/24/2021, are acknowledged and accepted.
The Cancellation of Claims 4, 15, and 28, filed 03/24/2021, are acknowledged and accepted.

 Reasons for Allowance
Allowable Subject Matter
Claims 1-3, 5-14, 16-27, and 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a multilayer thin-film structure having all the claimed features of applicant's instant invention, specifically including: in claims 1,12, and 25, wherein the at least one crystallization preventing layer and the at least one dielectric layer are alternately stacked, and wherein a refractive index of the at least one dielectric layer in a visible light band is greater than or equal to 2.4 and an extinction coefficient of the at least one dielectric layer in the visible light band is less than or equal to 1 x 1015, as set forth in the claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.